Allow me begin by congratulating the President of the General Assembly on his election to guide this organ. I wish him every success for the well-being of humankind.
Our country is asking for major reforms and transformations. We understand that it is up to our generation to shoulder the responsibility of continuing to press for the changes that need to take place in order to bring about a better world. In 2009, we emerged from a deep political crisis that had serious economic and social consequences, especially for the most vulnerable of my people. The economy was in the red. We could not pay civil servants. Economic growth decreased, poverty increased. By neglecting security and safety, homicides grew unchecked. Institutions were allowed to become contaminated by drug trafficking and organized crime. We suffered. Above and beyond the crisis of public confidence in the country’s institutions, there was also the fact that Honduras was perceived as a very unsafe country by the rest of the world. And so we ended up being isolated.
With much effort, we have been able to restore our democracy, and today all political points of view in Honduras are represented by political parties. Less than three years ago, upon a decision taken by the Honduran people, we began to tread the right path. It has not been easy. On 27 January 2014, we began restoring our country, with support from various sectors of society that believed in our future. They were betting on the right path — on the construction of a new Honduras. Thirty-two months later, what have we achieved since we began that task?
In the economic field, we have seen a reduction in the fiscal deficit to less than 5 per cent of the gross domestic product, with sustained economic growth, whereas the larger economies in our continent were stagnating. There has been improvement in foreign investment and in productive infrastructure. We have seen an increase in tax revenues. We have also seen an improvement in our credit and risk rating. We also have a national economic development programme called Honduras 2020. It seeks to double private investment and the number of jobs created over the next 5 years in strategic sectors of our national economy.
In the area of public safety, we have achieved the dismantling of the main drug cartels, which were responsible for the most tragic violence in the history of our country. We have begun to break up the activities of criminal bandits, and we have captured 274 ringleaders of gangs and bandit groups. We began a very positive, aggressive process of cleaning up the police. We worked on strengthening the Office of the Public Prosecutor and the intelligence capacity of the State. We have started to fight corruption and impunity, which had been one of our primary concerns, and have had notable successes.
In April 2015, in order to deepen that campaign, we implemented, with the support of the Organization of American States, a mission to aid us in our fight against corruption and impunity in Honduras. This has led to a frontal attack on criminals that has resulted in a decline in violence, reflected in a 26 per cent reduction in the homicide rate. Most importantly, we have saved lives — lives of thousands of our fellow citizens. In the fight against organized crime, we have enjoyed close international cooperation, based on trust. We have brought before the courts corrupt public servants, business owners and people active in the security and justice fields who have committed crimes and violations of human rights. We have extradited, for judgment outside the country, 12 Hondurans and 5 foreigners accused of drug trafficking or organized crime. Today, we are no longer the first, second, third, fourth or fifth most violent country in the world, according to the Global Peace Index 2016.
In the social area, we have reached out with financial assistance to 275,000 families living in extreme poverty in order to improve the indicators for the health and education of their minor children. Some 1.2 million persons receive benefits to improve their living conditions with cement floors, decent roofs, toilets, eco-friendly stoves and water filters. We have reduced illiteracy by expanding preschool and have increased the coverage of intermediate and secondary education. Approximately 1.2 million children receive school lunches, and 1.3 million people have access to decentralized health-care services. We have tripled the purchasing of medications, attaining an average of 80 per cent of the requirements in our public hospitals. We have launched a campaign against non-communicable chronic diseases, with a focus on those occurring in early infancy, as well as programmes for the prevention of adolescent pregnancies.
But we recognize that much more remains to be done. We must not lose sight of the future. We cannot lose our way nor abandon the good path that we have set out on. Our country, Honduras, is committed to achieving the Sustainable Development Goals.
Three other issues deserve special attention in this debate at the United Nations: climate change, migratory flows and the rights of victims.
With reference to climate change, Honduras has suffered three consecutive years of a drought that has affected food production and endangered food security for nearly 250,000 families. Drought and high temperatures have also led to the proliferation of a very destructive insect, the southern pine-bark beetle, which strips the bark off pine trees and has devastated one sixth of our forests.
To deal with those challenges, we have responded with a food-assistance programme directed towards the families at risk, and for three years we have experienced no famine. In those efforts, we have received the assistance of the United Nations and friendly Governments, which have contributed financial resources to complement our national resources. We have also taken action against the pine-bark beetle. We are investing our own resources and enjoy the technical assistance of friendly countries. In addition, we have begun a programme to construct water reservoirs and irrigation systems for small farms in dry areas, complemented by technical assistance and inputs for our farmers. We are developing a comprehensive policy on the land, forests and water so that we can successfully confront the enormous challenges that countries like ours face in climate change.
This morning, we submitted to the Secretary- General our ratification instrument for the Paris Agreement on Climate Change. We Hondurans have complied. I wish to recall a statement I made at the twenty-first Conference of the Parties to the United Nations Framework Convention on Climate Change, held in Paris, to the effect that the accounts were not clear, and I must reiterate once more that the accounts remain unclear. That is why I would invite the countries that have not as yet submitted their ratification to do so. I advise the United Nations and other international organizations to take prompt action to make the Agreement effective so that we will see pragmatic results from the green funds. I firmly believe that solutions need to come at the same pace as the problems. The accounts will not be clear until we achieve concrete results.
On the issue of migration, the growing economy, the creation of economic opportunity, security and the response to climate change are all creating better living conditions for our people in Honduras, and with all that we are attacking some of the major causes of irregular migration. The problems that confront our countries are becoming less national and more transnational in character. Political borders have become less significant, and the success of one country increasingly depends on that of other countries.
Organized crime is a transnational monster. It knows no nationality and no scruples. It wears many faces — the movement of capital, the movement of criminals and trafficking in persons, weapons and drugs, among others. The challenges that currently confront countries like Honduras are produced by decisions and actions taken both in the public sector and in the private sector. They are of transnational origin and have transnational consequences. Clearly, they must be resolved in a transnational way.
The refugee crisis and migratory flows are not problems just for a single country. Drug trafficking is not a cause or effect produced by a single State. The same holds true for climate change, which is a problem for all of humankind. Owing to our geographic position, Honduras has recently seen an alarming flow of migrants from our continent, as well as from other continents. In just a single year, the volume of migratory flows through our territory has increased 300 per cent. In that light, today I must affirm that migration is a global issue of global interest requiring a global solution.
Our Governments are finding transnational solutions to our regional problems, for example by driving forward the development initiatives that Honduras, together with El Salvador, Guatemala and Nicaragua, has launched with regard to the Gulf of Fonseca, on the Pacific coast. We have also formalized the first customs union on the continent with the Government of Guatemala. That new economic space represents half of the Central American population and approximately half of the gross domestic product of our region. If we incorporate the other countries of Central America into the customs integration initiative, we shall together become the seventh largest Latin American economy. Furthermore, El Salvador, Guatemala and Honduras, together with the United States, have created an alliance for prosperity. We have invited the United Nations, as well as other countries from Latin America, Europe and Asia, to join in that initiative. Together, we have also developed international instruments to protect and promote human rights.
However, in the face of aggression by common criminals and terrorists, we have failed to protect the image of the victims of those attacks. Quite the contrary, the use of force and the resort to terror and violence have been exalted and promoted. That has contaminated respect for the dignity of human persons, thanks to the way in which their images and stories have been presented by the media. The criminals themselves use the media to highlight their violent acts, promoting and continuing to perpetrate them. As in other countries that have experienced criminal violence, in addition to the pain of the loss of human lives and of losing our peace, we have experienced a sense of injustice when the rights of victims and the rights of their relatives and friends are not respected.
I ask myself, the Assembly and all of humankind: Do the victims of violence have no rights? Is the cruelty with which these human beings have been treated not apparent? Where is the sympathy for their family and friends? Do they not deserve to be respected? With whom lies the responsibility to inform them of such bloody events? What about the responsibilities of those who do not condemn the violence? Why is the inheritance of the material goods of the deceased respected, but the protection of their image and dignity is not?
Recently in our country, Hondurans witnessed a child taking the hand of his father’s corpse. His father had lost his life on a public road as the consequence of a criminal act. That image was broadcast throughout all media and social networks. It made me reflect and wonder about the extent of the rights of that child. How far do the rights of the family of that child extend? I invite everyone to reflect on that issue, which affects not only the victims but also those closest to them. Such problems have had a significant impact on entire communities and entire generations that have become desensitized to such abominable events and grow up considering fear, intimidation and aggression to be part of everyday life. I believe that victims, too, have rights. Let us reflect upon that.
Today Honduras calls on Member States to work together to face the challenges and to be part of the solutions. Today, the time has come to act with determination and commitment. I invite the Assembly to solve problems together by assuming the responsibilities that are incumbent on each of us.
